     Case 2:17-cv-04051 Document 13 Filed 10/11/18 Page 1 of 1 PageID #: 69



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


LESA COMPTON, et al.,

                             Plaintiffs,

v.                                                 CIVIL ACTION NO. 2:17-cv-04051

MINGO COUNTY BOARD OF EDUCATION,

                             Defendant.



                                           ORDER


       For the reasons discussed more fully on the record in the settlement conference held on

May 23, 2018, (ECF No. 12), the Court GRANTS the Parties’ joint motion for permission to settle.

(ECF No. 9.) The Court further DIRECTS the Clerk to remove this case from the Court’s docket.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:         October 11, 2018
